Name: Council Directive 90/533/EEC of 15 October 1990 amending the annex to Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances
 Type: Directive
 Subject Matter: European Union law;  deterioration of the environment;  environmental policy;  competition;  technology and technical regulations;  means of agricultural production
 Date Published: 1990-10-27

 Avis juridique important|31990L0533Council Directive 90/533/EEC of 15 October 1990 amending the annex to Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances Official Journal L 296 , 27/10/1990 P. 0063 - 0063 Finnish special edition: Chapter 3 Volume 34 P. 0206 Swedish special edition: Chapter 3 Volume 34 P. 0206 COUNCIL DIRECTIVE of 15 October 1990 amending the Annex to Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances (90/533/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (1), as last amended by Directive 89/365/EEC (2), and in particular Article 6 (3) thereof, Having regard to the proposal from the Commission, Whereas Directive 79/117/EEC provides for the contents of the Annex thereto to be regularly amended to take account of the developments of scientific and technical knowledge; Whereas it has been established that the uses of dinoseb, its acetate and salts in plant protection products are likely to give rise to harmful effects on human and animal health as well as unreasonable adverse influence on the environment; Whereas it has also been established that the uses of binapacryl and captafol in plant protection products are likely to give rise to harmful effects on human and animal health; Whereas it has also been established that the uses of dicofol, maleic hydrazide and quintozene which do not comply with certain purity criteria are likely to give rise to harmful effects on human and animal health as well as a highly unfavourable influence on the environment; Whereas, given the present state of harmonization pursuant to Directive 79/117/EEC, Member States may prohibit the placing on the market, and the use, of active substances not listed in the Annex to the Directive, or of active substances with a degree of purity higher than the level referred to therein, provided that the provisions of the Treaty as well as general principles of law, and notably the principles of non-discrimination and proportionality, are strictly complied with; Whereas the Annex to Directive 79/117/EEC should therefore be supplemented, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 79/117/EEC is hereby amended by adding the following entries to 'C. Other compounds': '5. Dinoseb, its acetate and salts 6. Binapacryl 7. Captafol 8. Dicofol containing less than 78 % of p.p.1-dicofol or more than 1 g/kg DDT and DDT related compounds 9. (a) Maleic hydrazide and its salts, other than its choline, potassium and sodium salts; (b) Choline, potassium and sodium salts of maleic hydrazide containing more than 1 mg/kg of free hydrazine expressed on the basis of the acid equivalent 10. Quintozene containing more than 1 g/kg of HCB or more than 10 g/kg pentachlorobenzene' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 30 September 1991 for the compound referred to under 8 of heading C of the Annex to Directive 79/117/EEC, as amended by this Directive, and 31 December 1990 for the other compounds. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 15 October 1990. For the Council The President V. SACCOMANDI (1) OJ No L 33, 8. 2. 1979, p. 36. (2) OJ No L 159, 10. 6. 1989, p. 58.